Decree and order of the Surrogate’s Court of Kings county unanimously affirmed, with costs to the respondent, payable out of the estate. We think the testimony shows that the appellant by her own conduct has indicated that the jewelry was the property of the decedent. The surrogate had jurisdiction to determine the question of title when it was raised in this proceeding (Matter of Heinze, 224 N. Y. 1), and the appellant by her failure to raise an issue of title by answer, and by proceeding with the hearing, waived her right, if any, to a jury trial. Present — Kelly, P. J., Rich, Manning, Young and Lazansky, JJ.